[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                            No. 05-16397                        MAY 31, 2006
                        Non-Argument Calendar                 THOMAS K. KAHN
                                                                  CLERK
                      ________________________

                        Agency Nos. A79-497-927
                             A79-497-928

AMANDA VELASQUEZ,
CAMILO ARTURO OROZCO, et al.,


                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (May 31, 2006)

Before DUBINA, BLACK and HULL, Circuit Judges.

PER CURIAM:
       Petitioners Amanda Velasquez and Camilo Arturo Orozco, and their

children, Sara Lorena Orozco and Juan Camilo Orozco seek review of the Board of

Immigration Appeals’ (BIA’s) removal order and the BIA’s order denying their

motion to reconsider, also construed as a motion to reopen. We dismiss their

petition as it relates to the removal order, and deny their petition as it relates to the

motion to reconsider or motion to reopen.

                                    I. DISCUSSION

A. Removal order

       Subject matter jurisdiction is reviewed de novo. Brooks v. Ashcroft, 283

F.3d 1268, 1272 (11th Cir. 2002). While we generally have jurisdiction to review

final orders of removal, the petition for review must be filed within 30 days of the

date of the final order of removal. 8 U.S.C. § 1252(a)(1) and (b)(1). “Since the

statutory limit for filing a petition for review in an immigration proceeding is

‘mandatory and jurisdictional,’ it is not subject to equitable tolling.” Dakane v.

U.S. Att’y Gen., 399 F.3d 1269, 1272 n.3 (11th Cir. 2005) (citing Stone v. INS, 115

S. Ct. 1537, 1549 (1995)). A motion to reconsider filed with the BIA does not

suspend the finality of the underlying BIA order and does not toll the review

period. Stone, 115 S. Ct. at 1549 (construing the former 90-day period for filing a

petition for review under 8 U.S.C. § 1105(a)).



                                             2
       The BIA’s final order of removal in this case was issued when the BIA

dismissed the Petitioners’ appeal from the Immigration Judge’s order of removal.

Although Petitioners filed a timely motion to reconsider the BIA’s dismissal of

their appeal, the filing did not toll the limitations period for filing a petition for

review. Because the Petitioners filed their petition for review more than 30 days

after the BIA’s removal order, we lack jurisdiction to review that order and dismiss

their petition as to the removal order.

B. Motion to reopen or reconsider

       The petition for review was timely with respect to the BIA’s order denying

Petitioners’ motion to reopen or reconsider, and we have jurisdiction to review that

order. We review the BIA’s denial of a motion to reopen or reconsider for an

abuse of discretion. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1302 (11th Cir.

2001) (motion to reopen); Assa’ad v. U.S. Attorney Gen., 332 F.3d 1321, 1341

(11th Cir. 2003) (motion to reconsider).

       “A motion to reconsider shall state the reasons for the motion by specifying

the errors of fact or law in the prior [BIA] decision and shall be supported by

pertinent authority.” 8 C.F.R. § 1003.2(b)(1). A motion to reopen shall state “new

facts” that would be proven at a new hearing, but “shall not be granted unless it

appears to the [BIA] that evidence sought to be offered is material and was not



                                             3
available and could not have been discovered or presented at the former

hearing . . . .” 8 C.F.R. § 1003.2(c)(1).

      The BIA did not abuse its discretion in denying Petitioners’ motion to

reconsider because they failed to specify any errors of law or fact in the BIA’s

decision. Additionally, the BIA did not abuse its discretion in denying the

Petitioners’ motion to reopen. First, the proffered new evidence, an affidavit from

a law school professor, was not previously unavailable. Additionally, the affidavit

was not material and would not have changed the results in the case because it did

not address the IJ’s findings that Velasquez’s testimony and asylum application

were inconsistent and vague. The affidavit merely summarized conditions in

Colombia and provided no details regarding the Petitioners’ specific claims. In

fact, the professor acknowledged that he could not verify the truth of the

Petitioners’ claims.

                                 II. CONCLUSION

       Accordingly, the Petitioners’ petition for review of the BIA’s removal order

is dismissed, and their petition for review of the BIA’s order denying their motion

to reopen or reconsider is denied.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                            4